EXHIBIT 10.3

WOLVERINE WORLD WIDE, INC
EXECUTIVE SEVERANCE AGREEMENT

          THIS AGREEMENT is entered into as of the _________ day of ___________,
_____ (the "Effective Date"), by and between Wolverine World Wide, Inc., a
Delaware corporation ("Wolverine"), and ______________________ ("Executive").

W I T N E S S E T H:

          WHEREAS, Executive currently serves as a key employee of Wolverine
and/or its subsidiaries and his/her services and knowledge are valuable to
Wolverine in connection with the management of one or more of Wolverine's
principal operating facilities, divisions, or subsidiaries; and

          WHEREAS, Wolverine considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of Wolverine and its stockholders; and

          WHEREAS, the Board has determined that it is in the best interests of
Wolverine and its stockholders to secure Executive's continued services and to
ensure Executive's continued dedication and objectivity in the event of any
threat or occurrence of, or negotiation or other action that could lead to, or
create the possibility of, a Change in Control (as hereafter defined) of
Wolverine, without concern as to whether Executive might be hindered or
distracted by personal uncertainties and risks created by any such possible
Change in Control, and to encourage Executive's full attention and dedication to
Wolverine and/or its subsidiaries, the Board has authorized Wolverine to enter
into this Agreement.

          NOW, THEREFORE, WOLVERINE AND EXECUTIVE AGREE AS FOLLOWS:

          1.          Definitions.          As used in this Agreement, the
following terms shall have the respective meanings set forth below:

          (a)          "Board" means the Board of Directors of the Company.

          (b)          "Cause" means (1) the willful and continued failure by
Executive to substantially perform his or her duties with Company (other than
any such failure resulting from Executive's incapacity due to physical or mental
illness, or any such actual or anticipated failure resulting from Executive's
termination for Good Reason) after a demand for substantial performance is
delivered to Executive by the Board and/or its Chairman (which demand shall
specifically identify the manner in which the Board and/or its Chairman believes
that Executive has not substantially performed his or her duties); or (2) the
willful engaging by Executive in gross misconduct materially and demonstrably
injurious to the Company. For purposes of this Section, no act or failure to act
on the part of Executive shall be considered "willful" unless done or omitted to
be done by Executive not in good faith and without reasonable belief that his or
her action(s)



--------------------------------------------------------------------------------


or omission(s) was in the best interests of the Company. In addition, no
termination of Executive's employment shall be for Cause unless the Company
shall have provided to Executive written notice of its intent to terminate
Executive's employment for Cause that includes a description of the events
constituting Cause, and Executive shall not have cured such purported Cause (to
the extent it is curable) to the reasonable satisfaction of the Board within ten
(10) days after receipt of such notice. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Cause unless and until the
Company provides Executive with a copy of a resolution adopted by an affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for Executive, with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive has
been guilty of conduct set forth in subsections (1) or (2) above, setting forth
the particulars in detail. A determination of Cause by the Board shall not be
binding upon or entitled to deference by any finder of fact in the event of a
dispute, it being the intent of the parties that such finder of fact shall make
an independent determination of whether the termination was for "Cause" as
defined in (1) and (2) above.

          (c)          "Change in Control" means:

          (1) the acquisition by any individual, entity, or group (a "Person"),
including any "person" within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that the following acquisitions shall not
constitute a Change in Control: (a) any acquisition by the Company, (b) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (c) any
acquisition by any corporation pursuant to a reorganization, merger, or
consolidation involving the Company, if, immediately after such reorganization,
merger, or consolidation, each of the conditions described in clauses (i), (ii),
and (iii) of subsection (3) shall be satisfied, or (d) any acquisition by the
Executive or any group of persons including the Executive; and provided further
that, for purposes of clause (a), if any Person (other than the Company or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company) shall become the beneficial owner
of 20% or more of the Outstanding Company Common Stock or 20% or more of the
Outstanding Company Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Company



2

--------------------------------------------------------------------------------


Common Stock or any additional Outstanding Voting Securities, such additional
beneficial ownership shall constitute a Change in Control;

          (2)          individuals who, as of the date hereof, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of such Board; provided, however, that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by the vote
of at least three-quarters of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall be deemed to have been a member of the Incumbent Board;
and provided further, that no individual who was initially elected as a director
of the Company as a result of an actual or threatened election contest, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, or any other actual or threatened solicitation of proxies or consents by or
on behalf of any Person other than the Board, shall be deemed to have been a
member of the Incumbent Board;

          (3)          approval by the stockholders of the Company of a
reorganization, merger, or consolidation unless, in any such case, immediately
after such reorganization, merger, or consolidation, (i) more than 50% of the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation and more than 50% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
reorganization, merger, or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger, or consolidation (or any corporation controlled by the
Company), or any Person which beneficially owned, immediately prior to such
reorganization, merger, or consolidation, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of such corporation or
20% or more of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger, or consolidation were
members of the

3

--------------------------------------------------------------------------------


Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such reorganization, merger, or consolidation; or

          (4)          approval by the stockholders of the Company of (i) a plan
of complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, immediately after such sale or other
disposition, (a) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may
be,(b) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of Common stock thereof
or 20% or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (c) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.

Notwithstanding anything contained in this Agreement to the contrary, if
Executive's employment is terminated prior to a Change in Control and Executive
reasonably demonstrates that such termination was at the request of or in
response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a "Third Party") who
effectuates a Change in Control, then for all purposes of this Agreement, the
date of a Change of Control shall mean the date immediately prior to the date of
such termination of Executive's employment.

          (d)          "Code" means the Internal Revenue Code of 1986, as
amended.

          (e)          "Common Stock" means the common stock of the Company, $1
par value per share.


4

--------------------------------------------------------------------------------




          (f)          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and any corporation or other entity in which Wolverine World Wide,
Inc. has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities of such corporation or
other entity entitled to vote generally in the election of directors.

          (g)          "Date of Termination" means the effective date on which
Executive's employment by the Company terminates in a manner constituting a
"Separation from Service" as that term is defined by Section 409A of the Code as
specified in a Notice of Termination by the Company or Executive, as the case
may be. Notwithstanding the previous sentence, (i) if the Executive's employment
is terminated for Disability, as defined in Section 1(h), then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received, and (ii) if the Executive's
employment is terminated by the Company other than for Cause, then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received.

          (h)          "Disability" means Executive's failure to substantially
perform his/her duties with the Company on a full-time basis for at least one
hundred eighty (180) consecutive days as a result of Executive's incapacity due
to mental or physical illness.

          (i)          "Good Reason" means, without Executive's express written
consent, the occurrence of any of the following events:

          (1)          (i)          the assignment to Executive of any duties
inconsistent in any material adverse respect with Executive's position(s),
duties, responsibilities, or status with the Company immediately prior to such
Change in Control, (ii) a material adverse change in Executive's reporting
responsibilities, titles or offices with the Company as in effect immediately
prior to such Change in Control, (iii) any removal or involuntary termination of
Executive by the Company otherwise than as expressly permitted by this Agreement
(including any purported termination of employment which is not effected by a
Notice of Termination), or (iv) any failure to re-elect Executive to any
position with the Company held by Executive immediately prior to such Change in
Control;

          (2)          a reduction by the Company in Executive's rate of annual
base salary as in effect immediately prior to such Change in Control or as the
same may be increased from time to time thereafter;

          (3)          any requirement of the Company that Executive (i) be
based anywhere other than the facility where Executive is located at the time of
the Change in Control or reasonably equivalent facilities within Kent County,
Michigan or (ii) travel for the business of the Company to an extent
substantially more burdensome than the travel obligations of Executive
immediately prior to such Change in Control;


5

--------------------------------------------------------------------------------




          (4)          the failure of the Company to continue the Company's
executive incentive plans or bonus plans in which Executive is participating
immediately prior to such Change in Control or a reduction of the Executive's
target incentive award opportunity under the Company's Amended and Restated
Executive Long-Term Incentive Plan (3-Year Bonus Plan) and Amended and Restated
Executive Short-Term Incentive Plan (Annual Bonus Plan) (collectively, annual
bonus plans) or other bonus plan adopted by the Company, unless Executive is
permitted to participate in other plans providing Executive with substantially
comparable benefits or receives compensation as a substitute for such plans
providing Executive with a substantially equivalent economic benefit;

          (5)          the failure of the Company to (i) continue in effect any
employee benefit plan or compensation plan in which Executive is participating
immediately prior to such Change in Control, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits or receives compensation as a substitute for such plans providing
Executive with a substantially equivalent economic benefit, or the taking of any
action by the Company which would adversely affect Executive's participation in
or materially reduce Executive's benefits under any such plan, (ii) provide
Executive and Executive's dependents with welfare benefits (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) in accordance with the most favorable plans, practices, programs,
and policies of the Company in effect for Executive immediately prior to such
Change in Control, (iii) provide fringe benefits in accordance with the most
favorable plans, practices, programs, and policies of the Company in effect for
Executive immediately prior to such Change in Control, or (iv) provide Executive
with paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company as in effect for Executive immediately
prior to such Change in Control;

          (6)          the failure of the Company to pay any amounts owed
Executive as salary, bonus, deferred compensation or other compensation;

          (7)          the failure of the Company to obtain an assumption
agreement from any successor as contemplated in Section 9(b);

          (8)          any purported termination of Executive's employment which
is not effected pursuant to a Notice of Termination which satisfies the
requirements of a Notice of Termination; or

          (9)          any other material breach by Company of its obligations
under this Agreement.


6

--------------------------------------------------------------------------------




For purposes of this Agreement, any good faith determination of Good Reason made
by Executive shall be conclusive on the parties; provided, however, that an
isolated and insubstantial action taken in good faith and which is remedied by
the Company within ten (10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason. Any event or condition described in
this Section 1(g) which occurs prior to a Change in Control, but which Executive
reasonably demonstrates was at the request of or in response to a Third Party
who effectuates a Change in Control or who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control, shall constitute Good
Reason following a Change in Control for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.

          (j)          "Nonqualifying Termination" means a termination of
Executive's employment (1) by the Company for Cause, (2) by Executive for any
reason other than for Good Reason with Notice of Termination, (3) as a result of
Executive's death, (4) by the Company due to Executive's Disability, unless
within thirty (30) days after Notice of Termination is provided to Executive
after such Disability Executive shall have returned to substantial performance
of Executive's duties on a full-time basis, or (5) as a result of Executive's
Retirement. For purposes of this Agreement, termination by the Company shall not
include a transfer of employment between subsidiaries of Wolverine or between
Wolverine and its subsidiaries. The terms of such transfer, however, may serve
as the basis for termination of employment by Executive for Good Reason.

          (k)          "Notice of Termination" means a written notice by the
Company or Executive, as the case may be, to the other, which (1) indicates the
specific reason for Executive's termination, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment, and (3) specifies the
termination date. The failure by Executive or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of Executive or the Company hereunder or
preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive's or the Company's rights hereunder.

          (l)          "Positive Spread" means the spread between the exercise
price of the options held by Executive under the 1993, 1995, 1997, 1999, 2001,
2003 or 2005 Stock Incentive Plan or any other stock option plan now or
subsequently adopted by the Company, and the higher of (1) the closing price of
the Common Stock as reported on the Termination Date on the New York Stock
Exchange, or if the New York Stock Exchange is closed on that date, the last
preceding date on which the New York Stock Exchange was open and on which shares
of Common Stock were traded, or (2) the highest price per share paid in
connection with the Change in Control.

          (m)          "Retirement" means termination of employment by either
the Executive or the Company on or after the Executive's normal retirement date
under the terms of retirement plans of the Company, but not earlier than the age
of 65.


7

--------------------------------------------------------------------------------




          (n)          "Termination Period" means the period of time beginning
with a Change in Control and ending on the earliest to occur of Executive's
death and ___________ years following such Change in Control.

          2.          Term of Agreement.          This Agreement shall commence
on the Effective Date and shall continue in effect through the third anniversary
of the Effective Date. However, on the first anniversary of the Effective Date,
and on each such anniversary thereafter, the term of this Agreement will be
extended automatically for one (1) year (to a total of three (3) years) unless,
not later than six (6) months prior to such anniversary date, the Company gives
Executive written notice that it has elected not to extend this Agreement;
provided that (a) no such action shall be taken by the Company during any period
of time when the Board has knowledge that any person has taken steps reasonably
calculated to effect a Change in Control until, in the opinion of the Board,
such person has abandoned or terminated its efforts to effect a Change in
Control, and (b) this Agreement shall continue in effect for at least
_____________ months following the occurrence of a Change in Control.
Notwithstanding anything in this Section 2 to the contrary, this Agreement shall
terminate upon termination of Executive's employment with the Company prior to a
Change in Control (except as otherwise provided hereunder).

          3.          Obligations of Executive.          Executive agrees that
in the event any person or group attempts a Change in Control, he/she shall not
voluntarily leave the employ of the Company (other than as a result of
Disability or upon Retirement) without Good Reason until the earlier of (a) the
termination of such attempted Change in Control or (b) the occurrence of a
Change in Control. For purposes of this Section 3, Good Reason shall be
determined as if a Change in Control had occurred when such attempted Change in
Control became known to the Board. Termination of employment by Executive
without Good Reason, however, shall not entitle Executive to benefits under
Section 4 unless he/she is entitled to such benefits under another provision of
this Agreement.

          4.          Severance Benefits.          If the employment of
Executive shall terminate during the Termination Period in a manner constituting
a "Separation from Service" as that term is defined by Section 409A of the Code,
other than by reason of a Nonqualifying Termination, then Executive shall
receive the following severance benefits as compensation for services rendered:

          (a)          Lump Sum Cash Payment. On the fifth business day after
the Date of Termination (except as provided in Subsection 4(g) hereof),
Executive shall receive a lump sum cash payment in an amount equal to the sum of
the following:

          (1)          Executive's unpaid base salary from the Company through
the Date of Termination at the rate in effect (without taking into account any
reduction of base salary constituting Good Reason), just prior to the time a
Notice of Termination is given plus any benefit awards (including both the cash
and stock components) and bonus payments which pursuant to the terms of any
plans have been earned or become payable, to the extent not theretofore paid;


8

--------------------------------------------------------------------------------




          In addition, if the Executive's Date of Termination is prior to the
date on which the Company will pay an Incentive Bonus under the Annual Bonus
Plan for the fiscal year performance period prior to the fiscal year of
termination or pay an Incentive Bonus under a Three Year Plan for any completed
three year performance period, the Company shall also pay the Executive 100% of
his Incentive Bonus for that prior fiscal year performance period as set forth
in Section 6.2(a) of the Annual Bonus Plan and 100% of his Incentive Bonus for
the completed three year performance period as set forth in Section 6.2(a) of
the Three Year Plan, less applicable tax and other withholdings required by law.
For purposes of Section 6.2(b) of the Annual Bonus Plan and the Three Year Plan,
the Executive shall have retired under Section 6.2(a) of the Annual Bonus Plan
and the Three Year Plan;

          (2)          As payment in lieu of a bonus to be paid under the
Amended and Restated Executive Short-Term Incentive Plan (Annual Bonus Plan) (an
annual bonus plan) or comparable plans for the time Executive was employed by
the Company in the year of termination, an amount equal to the number of days
Executive was employed by the Company prior to the Date of Termination in the
year of termination divided by the number of days in the year multiplied by 100%
of the greater of either (a) the bonus awarded to Executive under the Executive
Short-Term Incentive Plan for the immediately preceding year, or (b) the average
bonus paid to Executive over the preceding two-year period under the Executive
Short-Term Incentive Plan;

          (3)          As payment in lieu of bonuses that would have been paid
under each Executive Long-Term Incentive Plan (3-Year Bonus Plan) ("Three Year
Plan") or other comparable plan(s) in which the Executive was eligible to
participate on the Date of Termination, the Executive shall receive an amount
based on the goals under each of the Three Year Plans. The earnings per share
for each Three Year Plan will be calculated in the following manner:

          (a)          for any year prior to the year of termination, the
earnings per share will equal the actual earnings per share attained in that
year;

          (b)          for the year of termination, the earnings per share will
equal the projected earnings per share based upon the latest internal company
projection for such year;

          (c)          for any year subsequent to the year of termination, the
earnings per share will equal the earnings per share required to attain the
maximum goal under the Three Year Plan for that year.

          To the extent that all or a portion of the goals under a Three Year
Plan are based on targets other than earnings per share that are determined by
reference to discreet annual goals, the manner of calculation shall be
consistent with the



9

--------------------------------------------------------------------------------


manner of calculating earnings per share. To the extent that all or a portion of
the goals under a Three Year Plan are based on targets other than earnings per
share that are not determined by reference to discreet annual goals, the
calculation shall be made assuming attainment of the maximum goal under the
Three Year Plan for that period with respect to that element of performance. The
payment made for each Three Year Plan will equal the bonus the Executive would
have received under the Three Year Plan using the determinations above,
multiplied by the number of days the Executive participated in the Three Year
Plan prior to the Date of Termination, divided by the total number of days in
the Three Year Plan. To the extent that all or a portion of any payment for a
Three Year Plan is to be paid in stock (whether restricted or unrestricted
shares), the cash payment under this Agreement relating to the stock shall be
calculated using the closing price of Wolverine common stock on the New York
Stock Exchange (or any successor exchange that is the primary stock exchange for
trading of Wolverine common stock) (the "Exchange") on the date of termination
of employment or, if the Exchange is closed that date, the last preceding date
on which the Exchange was open for trading and on which shares of Wolverine
common stock were traded;

          (4)          _______________ times the sum of the following: (a)
Executive's highest annual rate of base salary from the Company in effect during
the 12-month period prior to the Date of Termination, plus (b) the greater of
the average amount earned by Executive during the previous two (2) years or for
the previous year under the Amended and Restated Executive Short Term Incentive
Plan (Annual Bonus Plan) (or other annual bonus plans);

          (5)          100% of the Positive Spread for any options held by
Executive, whether vested or not vested, which are not incentive stock options
as defined under Section 422 of the Code, with payment under this subsection
conditioned upon surrender by Executive of such options; and

          (6)          100% of the Positive Spread for any options held by
Executive, whether vested or not vested, which are incentive stock options as
defined under Section 422 of the Code, with payment under this subsection
conditioned upon surrender by Executive of such options.

          (b)          Loans.          Any loans that the Executive had
outstanding under the loan program of the Company shall remain payable according
to the terms of such program.

          (c)          Benefits.          Excepting any retirement plans covered
by Subsection 4(d) below, the Company shall maintain in full force and effect
for the benefit of Executive all employee benefit plans, programs and
arrangements that the Executive was entitled to participate in immediately prior
to the Date of Termination for the longer of six (6) months after the Date of
Termination or the date upon which the Executive receives comparable benefits
from a new employer. The Company, however, need not maintain such benefit plans,
programs or arrangements after one (1) year following the Date of

10

--------------------------------------------------------------------------------


Termination. If the Executive's participation in any such plan or program is
barred, the Company shall arrange to provide comparable benefits substantially
similar to those which the Executive received under such plans and programs.

          (d)          Retirement Benefits.          In addition to the benefits
the Executive is entitled to receive under any retirement plans in which the
Executive participates on the Date of Termination, on the fifth business day
after the Date of Termination the Company shall pay the Executive a cash payment
of an amount equal to the actuarial equivalent of any additional benefit the
Executive would have been entitled to receive under the terms of the plan or
program without regard to any vesting or minimum service requirements under the
plan had the Executive received three (3) additional years of service following
the Date of Termination, subject to any maximum years of service limitations
under any retirement plan. The earnings for those three (3) additional years of
services shall equal the Executive's annualized earnings at the Date of
Termination (with earnings calculated the same as "Earnings" are defined in the
Company's Supplemental Executive Retirement Plan ("SERP")), using the
then-current annualized rate of base salary (determined by multiplying
Executive's then-current bi-weekly gross salary by twenty-six) and any annual
bonus (including all annual bonus amounts pursuant to any Company bonus plan)
paid in the year of the Date of Termination (or if the Date of Termination
occurs prior to payment of an annual bonus in that year, the annual bonus paid
in the preceding year) and without taking into account any reduction of base
salary constituting Good Reason. For purposes of this Subsection, "retirement
plans" shall be deemed to include, without limitation, the Company's Pension
Plan and the Company's SERP. For purposes of the SERP, the additional benefit
under this Subsection shall be calculated on the basis of the change in control
benefit under the SERP.

          (e)          Adjustments.          If Executive is entitled to receive
a Payment equal to or between one hundred percent (100%) and one hundred fifteen
percent (115%) of the amount that would trigger application of the Excise Tax
(as hereafter defined), meaning Executive will receive no Gross-Up Payment with
respect to the Payment in accordance with Section 5, the Company shall determine
whether the Executive would receive a greater after-tax net amount if the
Payment is reduced by an amount sufficient to make the Excise Tax inapplicable
to the Payment rather than paying the applicable Excise Tax. If the Company
determines that the Executive will receive a greater after-tax net amount by
reducing the Payment, such determination shall be final, and the Company shall
reduce the lump sum cash portion of the Payment under Section 4(a) by an amount
sufficient to make the Excise Tax inapplicable to the Payment otherwise due to
Executive. The Company may retain the Accounting Firm (as hereafter defined) to
assist with any calculations required under this Subsection (e) and Executive
agrees to furnish such tax and financial information as may reasonably be
required for calculations under this Subsection (e).

          (f)          Out-Placement Services.          For the period beginning
with the Date of Termination and ending on the last day of the second calendar
year following the calendar year in which the Date of Termination occurred, the
Company shall provide the

11

--------------------------------------------------------------------------------


Executive with executive out-placement services by entering into a contract with
a company chosen by the Executive specializing in such services.

          (g)          Delay in Payment to a Specified Employee. Notwithstanding
any provision of this Agreement to the contrary, if, at the time of Executive's
Date of Termination, he is a "specified employee" as defined in Section 409A of
the Code, and one or more of the payments or benefits received or to be received
by Executive pursuant to this Agreement would constitute deferred compensation
subject to Section 409A, no such payment or benefit will be provided until the
earlier of (A) the date which is six (6) months after Executive's "separation
from service" for any reason, other than due to death or "disability" (as such
terms are used in Section 409A(a)(2) of the Code); or (B) the date of his death.
The provisions of this Section shall only apply to the extent required to avoid
Executive's incurrence of any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder.

          (h)          Acceleration of Payments. Payments may not begin before
the dates specified in this Agreement except, upon failure of the Agreement to
meet the requirements of Code Section 409A, in an amount required to pay all
taxes attributable to an amount to be included in income as the result of the
failure.

          5.          Certain Additional Payments by the Company.

          (a)          Anything in this Agreement to the contrary
notwithstanding, if any payment or distribution by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 5 (a "Payment"))
that exceeds one hundred fifteen percent (115%) of the amount that would trigger
application of the excise tax imposed by Section 4999 of the Code, or any
successor Code provision (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), or any
interest or penalties are incurred by Executive with respect to Excise Tax on
such amount, then Executive shall be entitled to receive an additional payment
(a "Gross-Up Payment") in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes)
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax, imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments. The Company shall not be obligated to
make any Gross-Up Payment to Executive with respect to any Payment equal to or
less than one hundred fifteen percent (115%) of the amount that would trigger
application of the Excise Tax.

          (b)          Subject to the provisions of Section 5(c), all
determinations required to be made under this Section 5, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the public accounting firm that is retained by the



12

--------------------------------------------------------------------------------


Company as of the date immediately prior to the Change in Control (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company or Executive (collectively, the "Determination"). In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity, or group affecting the Change in Control, Executive shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 5, shall be paid by the Company to Executive within
five (5) days of the receipt of the Determination, but in no event later than
the end of the Executive's taxable year next following the Executive's taxable
year in which the Excise Tax is paid to the taxing authority. If the Accounting
Firm determines that no Excise Taxes are payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. If the Accounting Firm determines
that Excise Taxes are payable and that the associated Payment does not exceed
one hundred fifteen percent (115%) of the amount that would trigger application
of the Excise Tax, the Accounting Firm shall notify Executive that Executive is
responsible for payment of the Excise Tax. The Determination by the Accounting
Firm shall be binding upon the Company and Executive; however, as a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made ("Underpayment"), consistent with
the calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 5(c) and Executive thereafter is
required to make payment of any Excise Tax that qualifies for a Gross-Up Payment
in accordance with this Section 5, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive.

          (c)          Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten (10) business days after Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:

          (1)          give the Company any information reasonably requested by
the Company relating to such claim,


13

--------------------------------------------------------------------------------




          (2)          take such action in connection with contesting such claim
as the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

          (3)          cooperate with the Company in good faith in order
effectively to contest such claim, and

          (4)          permit the Company to participate in any proceeding
relating to such claim;

provided, however, that the Company shall reimburse Executive immediately for
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income or employment tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings, and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs Executive
to pay such claim and sue for a refund, the Company shall reimburse Executive
for the amount of such payment and any Excise Tax or income or employment tax
(including interest or penalties with respect thereto) imposed with respect to
such reimbursement such that Executive is made whole on an after-tax basis; and
provided further, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. Any
reimbursement under this Section must be made within five (5) days after the
date on which the expense being reimbursed was incurred.

          (d)          If, after the receipt by Executive of a reimbursement by
the Company pursuant to Section 5, Executive becomes entitled to receive, and
receives, any refund with respect to such claim, Executive shall (subject to the
Company's complying with the requirements of Section 5) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of a
reimbursement by the Company pursuant to Section 5, a determination is made that
Executive shall not be entitled to any refund with respect to



14

--------------------------------------------------------------------------------


such claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such reimbursement shall not be subject to repayment
and the amount of such reimbursement shall offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.

          6.          Withholding Taxes.          The Company may withhold from
all payments due to Executive (or his/her beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local, or other law, the Company is
required to withhold therefrom.

          7.          Reimbursement of Expenses.          If any contest or
dispute shall arise under or related to this Agreement involving termination of
Executive's employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof; the Company
shall reimburse Executive, on a current basis, for all legal fees and expenses,
if any, incurred by Executive in connection with such contest or dispute
regardless of the result thereof. Any reimbursement under this Section must be
made within five (5) days after the date on which the expense being reimbursed
was incurred.

          8.          Scope of Agreement.          Nothing in this Agreement
shall be deemed to entitle Executive to continued employment with the Company.

          9.          Successors; Binding Agreement.

          (a)          This Agreement shall not be terminated by any merger or
consolidation of the Company whereby the Company is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Company. In the event of any such merger, consolidation, or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

          (b)          The Company agrees that concurrently with any merger,
consolidation or transfer of assets referred to in this Section 9, it will cause
any successor or transferee unconditionally to assume, by written instrument
delivered to Executive (or his/her beneficiary or estate), all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation, or
transfer of assets shall be a breach of this Agreement and shall constitute Good
Reason hereunder and shall entitle Executive to compensation and other benefits
from the Company in the same amount and on the same terms as Executive would be
entitled hereunder if Executive's employment were terminated following a Change
in Control other than by reason of a Nonqualifying Termination. For purposes of
implementing the foregoing, the date on which any such merger, consolidation, or
transfer becomes effective shall be deemed the date Good Reason occurs, and
shall be the Date of Termination if requested by Executive.


15

--------------------------------------------------------------------------------




          (c)          This Agreement shall inure to the benefit of and be
enforceable by Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive's estate.

          10.          Notice.          For purposes of this Agreement, all
notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been duly given when delivered or received
by facsimile transmission or five (5) days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

          If to the Executive:

                                                 
                                                 
                                                 
                                                 

          If to the Company:

          General Counsel
          Wolverine World Wide, Inc.
          9341 Courtland Drive, N.E.
          Rockford, Michigan 49351

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

          11.          Full Settlement; Resolution of Disputes.

          (a)          The Company's obligation to make any payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not Executive obtains other employment.

          (b)          If there shall be any dispute between the Company and
Executive in the event of any termination of Executive's employment then, until
there is a final, nonappealable, determination pursuant to arbitration declaring
that such termination was for Cause, that the determination by Executive of the
existence of Good Reason was not



16

--------------------------------------------------------------------------------


made in good faith, or that the Company is not otherwise obligated to pay any
amount or provide any benefit to Executive and his/her dependents or other
beneficiaries, as the case may be, under Section 4, the Company shall pay all
amounts, and provide all benefits, to Executive and his/her dependents or other
beneficiaries, as the case may be, that the Company would be required to pay or
provide pursuant to Section 4 as though such termination were by the Company
without Cause or by Executive with Good Reason; provided, however, that the
Company shall not be required to pay any disputed amounts pursuant to this
Section 11 except upon receipt of an undertaking by or on behalf of Executive to
repay all such amounts to which Executive is ultimately determined by the
arbitrator not to be entitled.

          12.          Governing Law; Validity.          The interpretation,
construction and performance of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware without regard to the principle of conflicts of laws. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.

          13.          Arbitration.          Any dispute or controversy under
this Agreement shall be settled exclusively by arbitration in Rockford,
Michigan, in accordance with the rules of the American Arbitration Association
then in effect; provided, however, that Executive shall be entitled to seek
specific performance of his/her right to be paid pursuant to Section 11(b)
during a dispute. Judgment may be entered on the arbitration award in any court
having jurisdiction. The Company shall reimburse Executive immediately for all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 13. Any reimbursement under this Section must be made
within five (5) days after the date on which the expense being reimbursed was
incurred.

          14.          Counterparts.          This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original and
all of which together shall constitute one and the same instrument.

          15.          Miscellaneous.          No provision of this Agreement
may be modified or waived unless such modification is agreed to in writing and
signed by Executive and by a duly authorized officer of the Company, or such
waiver is signed by the waiving party. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Failure by Executive or the Company
to insist upon strict compliance with any provision of this Agreement or to
assert any right Executive or the Company may have hereunder, including, without
limitation, the right of Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. The rights of, and benefits payable to,
Executive, his/her estate, or his/her beneficiaries pursuant to this Agreement
are in addition to any rights of, or benefits payable to, Executive, his/her
estate, or his/her beneficiaries under any other employee

17

--------------------------------------------------------------------------------


benefit plan or compensation program of the Company, except that no benefits
pursuant to any other employee plan or compensation program that become payable
or are paid in accordance with this Agreement shall be duplicated by operation
of this Agreement. No agreements or representations, oral or otherwise, express
or implied, with regard to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. This Agreement
supersedes and replaces any prior agreement between the parties (including,
without limitation, any previous Executive Severance Agreement) with respect to
the matters addressed herein.

          16.          Compliance with Section 409A. If any provision of this
Agreement would cause Executive to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, the Company may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.


          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company. Executive has executed
this Agreement as of the day and year written below.

 

WOLVERINE WORLD WIDE, INC.

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

 

 

Its:

 

--------------------------------------------------------------------------------

 

 

"Company



AGREED TO THIS _____ DAY OF _____________, 2008.

/s/

 

--------------------------------------------------------------------------------

 

"Executive"




18

--------------------------------------------------------------------------------